Name: Commission Regulation (EC) No 1617/94 of 4 July 1994 amending Regulation (EEC) No 3652/81 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the poultrymeat and eggs sector
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 No L 170/12 5. 7. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 1617/94 of 4 July 1994 amending Regulation (EEC) No 3652/81 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the poultrymeat and eggs sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Commission Regu ­ lation (EEC) No 1574/93 (2), and in particular Article 9 (3) thereof, Whereas Commission Regulation (EEC) No 3652/81 (3), as last amended by Regulation (EC) No 3501 /93 (4), lays down special detailed rules for the application of the system of advance fixing certificates for poultrymeat and eggs ; whereas the provision concerning the statement of the destination zone on the application for a certificate for poultrymeat products, given that Commission Regula ­ tion (EEC) No 1175/81 (^ determining the destinations zones in question has been repealed, should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 3652/81 is replaced by the following : 'Article 3 For products in the poultrymeat sector, the applica ­ tion for a certificate and the certificate itself shall bear, in section 13, a statement of the country of destina ­ tion of the product.' Article 2 This Regulation shall enter into force on 1 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 152, 24. 6. 1993, p. 1 . (3 OJ No L 364, 19. 12. 1981 , p. 19. (&lt;) OJ No L 319, 21 . 12. 1993, p. 25. 0 OJ No L 120, 8 . 4. 1981 , p. 77.